 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 1 of 6Docket Entry &#035 Page 1 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)


     IN RE:                                           )
                                                      )
     PORCIER−MILLER LLC (VA SCC # S5786860)           ) CASE NO. 20-11730−BFK
                                                      )     (Chapter 11)
           Debtor                                     )
     ________________________________________________ )

                     DEBTOR’S SUPPLEMENTAL LIMITED OPPOSITION TO
                               MOTION TO DISMISS CASE


              COMES NOW debtor, PORCIER-MILLER, LLC, through counsel, and supplements as

     follows its opposition to the motion (the “Motion”) of the US Trustee to convert or

     dismiss this case:
              1. Debtor consents to the dismissal of this case. The Court has granted

                 relief from the stay to various lenders to foreclose on Debtor’s McLean,

                 VA residential real property, which constituted, for all intents and

                 purposes, Debtor’s sole asset.

              2. Prior to any ruling on the pending motion, Debtor wishes to bring

                 certain facts to the Court’s attention. While Debtor does not consider

                 those facts to be relevant, at least one party has misconstrued them to

                 insinuate that there were material omissions from Debtor’s list of

                 assets.

              3. Debtor’s principals, Jason Porcier and Brian Miller, have engaged in

                 the misbegotten and unfortunate practice of giving the identical name,

                 Porcier Miller, LLC, to at least four companies that they have formed.

                                                  1
 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 2 of 6Docket Entry &#035 Page 2 of 6



             4. In each of the states of Virginia and Maryland, Debtor organized

                  Porcier Miller, LLC. The two companies are involved in different

                  business ventures. The Virginia Company, Debtor in this case (the

                  “Virginia Company”, purchased and attempted to develop its McLean

                  VA residential property; the company organized in Maryland (the

                  “Maryland Company”) purchased a Maryland tax lien certificate and

                  is in the process of selling the recovered property.

             5. The two companies appear to have different tax identification1

                  numbers, and Porcier and Miller each have represented that the two

                  ventures were financed by different individuals.

             6. The charters of both the Virginia Company and the Maryland

                  Company were terminated by each of their respective state authorities.

                  Thereafter, in an apparent effort to revive the terminated companies,

                  Porcier and Miller organized a second Virginia Company and second

                  Maryland Company, each with the same name as the applicable

                  terminated company. Porcier and Miller’s final set of maneuvers was

                  to terminate each of the second companies2 and revive the original.

             7. This confused set of affairs has caused disruption and potential harm

                  to a number of parties. Both Virginia companies had to file for Chapter



     1
       The Maryland Company’s EIN appears to be issued on March 2, 2021, while the Virginia Company’s was
     issued on September 8, 2015.
     2
       The second Virginia company ’s motion in this court to dismiss its case [Case # 20-11728, Dkt # 6] sets
     forth in detail the history of the two Virginia companies.

                                                         2
 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 3 of 6Docket Entry &#035 Page 3 of 6



                  11 on the eve of the McLean property’s announced foreclosure,

                  because, in the pre-petition rush, counsel could not ascertain which

                  company actually owned that property.

              8. A pending property sale by the Maryland Company has been delayed

                  indefinitely because of the purchaser’s counsel’s concern lest the sale

                  involve property of this bankruptcy estate. A copy of counsel’s letter is

                  attached.3

              9. Little, if any, evidence has surfaced of the Maryland Company’s real

                  estate interests being property of the Debtor’s estate. Additionally, the

                  courts of Maryland would appear to be the appropriate forum for

                  determining the Maryland Company’s title to the recovered property.

                       WHEREFORE, for the reasons set forth above, the Debtor respectfully

              requests that this Honorable Court grant the US Trustee’s motion insofar

              as it concerns the dismissal of this case and provide such additional and

              further relief as it deems appropriate.

                                                                    /s/Christopher S. Moffitt
                                                                    Christopher S. Moffitt #18195
                                                                    218 North Lee Street, 3rd Floor
                                                                    Alexandria, Virginia 22314
                                                                    (703) 683-0075

                                                                    Counsel for Debtor



     3
       In addition to setting forth counsel’s concerns about involvement in this bankruptcy case, the stated facts
     appear to reflect accurately the early history of the two Maryland companies, except that the word “March”
     should be substituted for “May” in paragraph 7. Since the date of that letter, Porcier and Miller have
     terminated the second Maryland company and have before the Maryland corporation office an application
     to reinstate the original Maryland Company.

                                                           3
 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 4 of 6Docket Entry &#035 Page 4 of 6




                                         Certificate of Service

           I hereby certify that on this 4th day of May, 2021, I served copies of the foregoing
     opposition via ECF on all parties registered thereon.


                                                       /s/ Christopher S. Moffitt




                                              4
 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 5 of 6Docket Entry &#035 Page 5 of 6
 Case
  Case20-11730-BFK
         20-00397-ELG Doc   Doc81107-1
                                    FiledFiled
                                          05/04/21
                                               05/10/21
                                                     Entered
                                                         Entered
                                                              05/04/21
                                                                  05/10/21
                                                                       15:27:02
                                                                           23:33:00
                                                                                 DescDesc
                                                                                      Main
Exhibit A - In re PorcierMillerLLC (VA
                                   Document
                                        SCC # S5786860)
                                                  Page 6 of 6Docket Entry &#035 Page 6 of 6
